DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to an amendment after final filed on 11/01/21. Claims 1-5, 8, 12-13, 20, 21, 23, 25 and 30-34 are currently pending in the present application. In this response, claims 24, 27 and 32 are canceled without any disclaimer of the subject matter contained therein. Applicant submits no new matter has been introduced into the claims. A Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 8, filed 11/01/21, with respect to prior art rejections have been fully considered and in response, the claims have been canceled, therefore, the rejections are now  moot. 
Allowable Subject Matter
Claims 1-5, 8, 12, 13, 20, 21, 23, 25, 30-34 are allowed. These claims have been renumbered as 1-16.
Prior art reference Bulzacki (US 20170161987 A1) discloses “… a system for monitoring game activities at a plurality of gaming tables comprising: a plurality of client hardware devices for the plurality of gaming tables, each client hardware device comprising an imaging component positioned on a respective gaming table or proximate thereto to capture image data of one or more chips positioned in at least one betting area on a gaming surface of the respective gaming table and, in response, pre-processing the captured image data to filter out at least a portion of background image data and generate a compressed set of image data of the one or more chips free of the background image data, each client hardware device comprising one or more sensors responsive to 
Similarly prior art reference Shigeta (US 20190102988 A1) discloses “fraud detection system in a casino having a plurality of gaming tables, comprising: a game recording apparatus which records a progress of a game played in the gaming table as an image; an image analyzing apparatus which performs image analysis on the image of the recorded progress of the game; a win/lose result determining apparatus which determines and displays a win or lose result of each game in the gaming table; and an intelligence type control device which detects fraud practiced in the gaming table by using a result of the image analysis by the image analyzing apparatus and the win or lose result determined by the win/lose result determining apparatus, wherein the intelligence type control device has a function that, using an artificial intelligence or machine learning technology, performs 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… at least one camera configured to capture images of a gaming surface; and
a computing apparatus in communication with the at least one camera, said computing apparatus configured to analyze the captured images of the gaming surface to automatically apply machine learning processes to identify game objects, game events and players in the captured images, wherein the game objects comprise one or more stacks of one or more wager objects, and the computing apparatus is further configured to automatically identify and estimate a value of each stack of one or more wager objects by, identifying one or more first regions of interest in the captured image that relate to one game object using a trained first region proposal network; identifying at least one subset of first regions of interest among 
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 17/318092 (US 20210264149 A1)
US 20200402342 A1
US 20170161993 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665